DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive.
Applicant concentrates on Faxer teaching the reference signal RS or SRS transmission, then disregards Faxer teaching the DCI is used for determining for determining transmission parameter for the uplink data.  The Examiner respectfully disagrees.  Besides the DCI includes other information for SRS transmission (par.061 “the SRS transmission setting identified by the pointer in the message”, par.0168 “the DCI comprises pointing to an SRS transmission setting, a DL RS resource indicator”).  In addition, the network node 200 configures a message DCI, signaling an UL grant to the wireless device how the wireless device should transmit UL data including parameter MCS, SRI and/or TPMI for the scheduled UL transmission (par.061).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faxer (US Pub. 2020/0336264).
Regarding claim 1, Faxer discloses a method for uplink data transmission, performed by a terminal device, comprising: 
receiving first Downlink Control Information (DCI) used to schedule transmission of first uplink data from a network device (par.061 “the network node 200 configures a message for example, a DCI………the network node 200 signals an UL grant to the wireless device 100 indicating, how the wireless device should transmit UL data……The wireless device 100 then applies……for the scheduled UL transmission”), the first DCI comprising indication information of a first reference signal resource set and indication information of first reference signal resource (par.019 “a DL RS comprising……and the indication of a selected SRS resource set”, par.0147 “the DCI includes a DL RS resource indicator”, par.0158 “the DCI comprises…a DL RS resource indicator”); 

determining at least one first reference signal resource in the first reference signal resource set according to the indication information of the first reference signal resource (par.017 “a selected SRS resource”, par.055 “the UE determines whether the SRS transmission setting to which the pointer points includes a DL RS resource indicator”); and 
determining a transmission parameter for the transmission of the first uplink data according to the at least one first reference signal resource (par.061 “how the wireless device should transmit UL data……The wireless device 100 then applies the received parameters and precoding information for the scheduled UL transmission at step 90”).  
Regarding claims 2and 12, Faxer discloses receiving first configuration information from the network device, the first configuration information being used to indicate a plurality of reference signal resource sets, wherein determining the first reference signal resource set according to the indication information of the first reference signal resource set comprises: determining the first reference signal resource set from the plurality of reference signal resource sets according to the indication information of the first reference signal resource set (par.017-020).  
Regarding claims 4 and 14, Faxer discloses there are one to one correspondences between the plurality of reference signal resource sets and a plurality of Phase Tracking Reference Signal (PTRS) ports (par.069 “DL RS may be indicated, such as an ID of a Phase-Tracking Reference Signal PTRS”.  
Regarding claim 11, Faxer discloses everything as claim 1 above.  More specifically, Faxer discloses a transceiver, a processor (fig.3 elements 122, 120).
Regarding claim 20, Faxer discloses everything as claim 1 above.  More specifically, Faxer discloses a non-transitory computer storage medium having stored therein computer-executable instructions that when executed by a processor, perform a method for uplink data transmission (par.0100). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer (US Pub. 2020/0336264) in view of Harrison (US Pub. 2020/0162133).
Regarding claims 3 and 13, Faxer discloses NR will support uplink MIMO with at least 4 alyer sptial multiplexing using at least 4 antenna ports (par.004).  However, Faxer fails to discloses the plurality of reference signal resource sets are used for transmission of reference signal on a plurality of panels.
Harrison discloses the plurality of reference signal resource sets are used for transmission of reference signal on a plurality of panels (par.094).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Faxer with the above teaching of Harrison in order to provide any SRS resource can be associated with any panel, combinations of SRS resources with a given number panels as suggested by Harrison.
Regarding claims 6 and 16, Faxer discloses the one or more preferred SRS resources also for the PUSCH transmission (par.013).  However, Faxer fails to disclose determining a first Physical Uplink Shared Channel (PUSCH) power control parameter set corresponding to the first reference signal resource set according to correspondences between the plurality of reference signal resource sets and a plurality of PUSCH power control parameter sets.
Harrison discloses determining a first Physical Uplink Shared Channel (PUSCH) power control parameter set corresponding to the first reference signal resource set according to correspondences between the plurality of reference signal resource sets and a plurality of PUSCH power control parameter sets (par.099 “the PUSCH using the precoders indicated by TPMI on antennas of the UE associated with the signaled SRS resource”, par.0103, par.0117 “PUSCH corresponding to one or more RS resources…..power control commands”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Faxer with the above teaching of Harrison in order to provide adjusting transmitted power of a PUSCH corresponding to one or more RS resource indicators as suggested by Harrison (par.0117).
Regarding claims 7 and 17, the modified Faxer discloses determining, according to the indication information of the first reference signal resource, a power control parameter for PUSCH transmission scheduled by the first DCI, from the first PUSCH power control parameter set (Harrison, par.025 “PUSCH is physical layer related control information, such as downlink control information DCI”, par. 098 “the DCI Format comprsing the UL grant scheduling a PUSCH transmission…..for SRS resources”, par. 099, 0103, 0117).  
Regarding claims 8 and 18, Faxer discloses the DL RS resource indicator to obtain a candidate precoding matrix, a beam forming vector.  However, Faxer fails to discloses the transmission parameter for the transmission of the first uplink data comprises at least one of: a precoding matrix, a number of transmission layers, a number of antenna ports, a power control parameter or a panel.  
Harrison discloses the transmission parameter for the transmission of the first uplink data (par.008 “transmits data over the Physical Uplink Shared Channel”) comprises at least one of: a precoding matrix, a number of transmission layers, a number of antenna ports, a transmit beam, a power control parameter or a panel (par.044 “the same number of virtualized antennas for PUSCH as in the indicated SRS resource”, par.045, 049 “TPMI”, par.071 “PUSCH using multiple SRI….many effective antenna patterns are needed by the UE…..antenna ports, par.076 “TPMI….applies them for the coming PUSCH transmission”, par.0117 “PUSCH corresponding to one or more RS resources…..power control commands, par.0103 “the closed loop power control is done per panel……PUSCH power transmitted from a panel”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Faxer with the above teaching of Harrison in order to provide adjusting transmitted power of a PUSCH corresponding to one or more RS resource indicators as suggested by Harrison (par.0117). 

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer (US Pub. 2020/0336264) in view of Jeon (US Pub. 2019/0289513).
Regarding claims 9 and 19, Faxer fails to teach receiving second DCI from the network device at the same time of receiving the first DCI.  
Jeon discloses receiving second DCI from the network device at the same time of receiving the first DCI (par.0306-0307 “a first DCI…..and a second DCI…..may be both detected in the same subframe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Faxer with the above teaching of Jeon in order to provide adjusting delta transmitted power of a PUSCH between the first DCI and the second DCI.
Regarding claims 10, the modified Faxer discloses the second DCI comprises indication information of a second reference signal resource set; and the method further comprises: determining the second reference signal resource set according to the indication information of the second reference signal resource set, the second reference signal resource set being different from the first reference signal resource set (par.0307 DCI format 6-0A (par.0332 “a DCI format…..validated as an SPS…… then ծPUSCH may be 0 dB”)  

Allowable Subject Matter
Claims 5 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642